PROVO STY, C. J.
The succession of Nelson Harrington being insolvent, his surviving widow claims a homestead of $2,000, by virtue of article 244 of the Constitution of 1898, out of the price of the sale of the plantation upon which they lived. The questions presented are: First, as to whether the mother of the claimant is dependent upon her for support within the meaning of said constitutional .provision; and, second, whether, in case the $2,000 homestead is allowed, there should be deducted therefrom the value of some other property owned by the claimant.
The mother is aged and without means, and at the time this controversy arose had for 13 years been living with her daughter, the claimant, and had been supported by her and her husband, and they desired to continue this order of things. But the mother has other children who are as well able as the claimant to support her; and the contention is that therefore she is not dependent upon the claimant for support. This would only show that she is not dependent exclusively upon the claimant, not that she is not dependent. The law does not require an exclusive dependence. Woods v. Perkins, 43 La. Ann. 347, 9 South. 48.
The question as to whether other property owned by the claimant of the $2,000 constitutional homestead has to be deducted was answered in the negative in Abramson v. Larabee, 140 La. 825, 74 South. 162.
The judgment appealed from allowed the homestead.
Judgment affirmed.
O’NIELL, J., being absent from the state,, takes no part in the decision of this case.